904 N.E.2d 1266 (2009)
In re FAILURE TO SATISFY COSTS IN LAWYER DISCIPLINARY CASES OF Timothy A. DOYLE, et al, Respondents.
No. 94S00-0812-MS-629.
Supreme Court of Indiana.
April 27, 2009.

PUBLISHED ORDER DISMISSING ACTION WITH RESPECT TO TIMOTHY A. DOYLE
On December 5, 2008, the Indiana Supreme Court Disciplinary Commission filed a "Petition for Suspension of Certain Attorneys for Failure to Satisfy Costs Ordered in Connection with Lawyer Discipline Proceedings," asserting each of the Respondents failed to pay costs assessed in a disciplinary action by the due date of the attorney's annual registration fee (October 1), in violation of the requirements of *1267 Indiana Admission and Discipline Rules 23(10)(f)(5), 23(16), and (2)(b).
On March 25, 2009, this Court entered an order suspending from the practice of law in Indiana several attorneys, including Timothy A. Doyle. The Commission now files a "Motion to Dismiss," reporting that Timothy A. Doyle has paid in full the amount owed in unpaid costs. Timothy A. Doyle also filed a "Petition for Reinstatement."
Being duly advised, the Court GRANTS the motion and petition, DISMISSES this action with respect to Timothy A. Doyle, and REINSTATES Timothy A. Doyle to the practice of law in Indiana.